PER CURIAM:
By way of the attached orders of the North Carolina State Bar, respondent was suspended from the practice of law in North Carolina for three years and eventually disbarred.
Respondent and the Office of Disciplinary Counsel were asked to inform the Court as to any reasons that the sanctions imposed by the North Carolina State Bar should not be imposed by this Court pursuant to Rule 29, RLDE, Rule 413, SCACR. Disciplinary Counsel filed a response asking that identical sanctions be imposed by this Court and that the sanctions run consecutively. Respondent also filed a response in which he maintained imposition of reciprocal discipline would result in grave injustice. We find respondent’s arguments unconvincing, if not troubling.
*55We hereby suspend respondent for three years from the practice of law in this state and disbar him, the sanctions to run concurrently. Within fifteen (15) days of the date of this opinion, respondent shall file an affidavit with the Clerk of Court showing that he has complied with Rule 30, RLDE, Rule 413, SCACR, and shall also surrender his Certificate of Admission to the Practice of Law to the Clerk of Court.
DISBARRED.
TOAL, C.J., MOORE, WALLER, BURNETT and PLEICONES, JJ., concur.